 

Exhibit 10.6

 

Earth-Eco Agriculture Inc.

 

AGRICULTURAL RIGHTS AGREEMENT

 

This is an agreement (the Agreement) mutually entered into on this 16th day of
March, 2016 by and between Earth-Eco Agriculture Inc. (the Company), a
corporation duly registered in the State of Nevada, with its principle place of
business located at 17870 Castleton Street, Ste. 205, City of Industry, CA.
91748, and is represented here by its Chairman and Chief Executive Officer,
George Shen, and owner of the Phonehong Tree Farm (the Seller), a resident of
the State of Wisconsin, who owns and controls the land consisting of eleven (11)
hectares and the tree farm located on the land in proximity of the Capital City,
Vientiane, in the Laos People's Democratic Republic and near the city of
Phonehong, Laos (the Farm). The farm consists of between 9,000 and 10,000 mature
Agarwood trees planted on the Farm by the owners.

 

Earth-Eco Agriculture Inc. and Seller jointly, the two entities are referred to
as the Parties for the purpose of this Agreement.

 

WITNESSETH

 

WHEREAS, the Seller has invested in planting very valuable Agarwood trees on the
Farm and these trees are now reaching a state of maturity and marketability. At
this time further investment is needed to complete certain treatment to the
trees as part of the cultivation of these trees so they can be commercialized;
and

 

WHEREAS, the Seller wishes to sell the trees that are growing on the Farm and
the rights to all new trees or other agriculture products produced on the land
that comprises the Farm for the next forty (40) years. The Seller wishes to
complete a business transaction to obtain funding to complete the cultivation
process, with agriculture operating experience in Laos and an entity whose
management is capable of marketing the production of the tree Farm to the
international market; and

 

WHEREAS, Earth-Eco Agriculture Inc. is an U.S. based company whose management
has clients, investors and or contacts all over North America and China, where
some of the largest market for Agarwood products exists and that wishes to
develop this exciting product; and

 

WHEREAS, The Company also enjoys certain relationship with various international
investment communities, and with Earth Gen-Biofuel Inc. a US public company
through which Earth-Eco plans to partner with to raise some additional capital
that is needed by the Tree Farm to treat the trees and commercialize these
trees.

 

NOW, THEREFORE, the Parties have come to certain understandings and agreement
with each other regarding the exchange of shares and assets between the Seller
and the Company; and the Parties wish to memorialize these understandings and
agreement in writing. In summary, the Parties have come to an agreement with the
following terms to develop this agriculture business operation focused on the
production of Agarwood products and the fragrance essence of the Agarwood tree.

 

  Page 1 of 3

 

 

Earth-Eco Agriculture Inc.

 

The Parties have come to understand and agreed to the following terms and
conditions outlined below,

 

1.Earth-Eco Agriculture Inc. at the time of closing will own 2,500,000 shares of
Earth Gen Biofuel Inc. Common stock. Earth-Eco will issue to the Seller the
2,500,000 shares of Earth Gen Biofuel Inc. Common stock and that number of
shares of Common stock of Earth-Eco Agriculture Inc. (referred to herein as
Earth-Eco) that represents a thirty (30%) percent ownership at the time of the
closing.

 

2.At the time of the closing the Seller will assign the rights to all Agarwood
trees on the land and the future rights of a period of 40 years to all new trees
grown on the Farm or any new Farm that seller may develop. Earth-Eco will also
have the ownership of all other crops or products produced on the Farmland that
is the subject of this agreement. Earth-Eco will not have any land ownership
rights.

 

3.Earth-Eco Agriculture Inc. will make an additional one time royalty payment of
One Hundred Thousand US dollars ($100,000) to the Seller at the time Earth-Eco
receives $300,000 in new equity financing or has operating profits of $100,000
from the revenues from the sale of the Farm’s trees or products based on the
trees. If payment of the $100,000 has not occurred by December 31, 2016 then
Earth-Eco will start to pay $5,000 per month until the $100,000 is paid in full.

 

4.The Seller understands and agrees that he is receiving a large percentage of
the company's shares, and that he owes a responsibility to the company as well
as to other shareholders and investors to maintain a stable stock price.
Therefore, the Seller has agreed to refrain from selling more than five percent
(5%) of his total shares in any given months. He will also promptly notify the
company at least ten (10) days prior to his intended date of sales of the
stocks. The Seller also agrees to sign a Share Holder agreement with Earth-Gen
Biofuel Inc. and agrees to comply with all securities rules and regulations.

 

5.The Company also agree that, it will be responsible for maintaining and paying
for the Farm to be in good operating conditions, however, the company will pay a
monthly operating budget of two thousand five hundred ($2,500) dollars during
the first three months after the signing of this agreement and three thousands
five hundred dollars ($3,500) US dollars thereafter to the Operation Manager,
and he will be responsible for paying the salaries, overheads, travels and
entertainments and all other related expenses for the tree farm operations only.
Other supervisory personnel dispatched by the Company will be paid directly by
the Company.

 

6.The Operating Manager in conjunction with the Board of Directors of Earth-Eco
will be responsible setting up the overall objectives and guideline for the
total operation of the tree farm. The Seller acting as the Operation Manager, or
his designee along with the Company administrators will have direct day-to-day
oversight and carry out the objectives and planning of the Company. The Company
will also appoint supervisors, technicians, and administrative and other
supporting personnel to assist the Seller.



 

  Page 2 of 3

 

 

Earth-Eco Agriculture Inc.

 

There are no other promises, commitments, warranties, assurances or guarantees
implied or

explicit made to each other by either parties to this Agreement other than what
is clearly contained within the four corners of these pages, and this Agreement
voids, replaces, supersedes and take precedence of any and all other versions of
any previous understanding or agreements, if any, be it verbal or in writing.

 

By signing this agreement, the parties to this agreement mutually recognize and
agree to the jurisdiction of the Courts of United States within the State of
California or the State of Nevada, and the laws, codes, regulations or statutes
governing these types of transaction, under either California, Nevada and US
Federal judiciary systems. Also the parties to this agreement acknowledge that
they have each retained and consulted their own legal or business advisors to
advise them on the nature of this Agreement.

 

This Agreement is by no mean inclusive, therefore there will be other future
additions, subtractions, alterations and or otherwise modifications made and
added to this Agreement, to include but not limited to a more definitive
agreement, if and when signed by both Parties, it also shall form as part of
this agreement by this reference. The Parties also agree to cooperate to execute
any additional documents that may be required and comply with any requirements
imposed on this transaction as may be required to meet all accounting
requirement or other operating requirements of earth Gen Biofuel Inc. as a
public company.

 

/s/George Shen

George SHEN, for and on behalf of Earth Gen Biofuel Inc.

/s/T. Y. Yang

T Yang Seller, and on behalf of Phonehong Tree Farm

 

  Page 3 of 3

 

 

